Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending in the response filed May 17, 2021.  No claims are amended.  Claims 1-23 are pending.

Allowable Subject Matter
Claims 1-23 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  Applicant’s argument as to why Tsai does not meet the limitations of the method, as claimed, was particularly persuasive.  Specifically, Applicant emphasizes that the method of claim 1 and claim 13 requires “extension-mediated enrichment methods for isolating target nucleic acid” and that “nuclease-resistant nucleotides are incorporated into extension products that protect the target nucleic acid from exonuclease degradation.  This allows non-target nucleic acid to be digested with exonuclease leaving behind target nucleic acid” (p. 6 of remarks).  While Tsai teaches that ‘following the ligation reaction, the mixture is optionally treated with exonuclease that degrade all the fragments that are not adapter linked, which effectively removes all fragments except those that are adapter linked’, Applicant emphasizes that Tsai does not “report or suggest any extension-mediated enrichment method.”  Stated another way, Applicant states “Tsai does not report extending a primer with nuclease-resistant . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637